Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Daniel Palmer appeals the district court’s order denying his motion for a reduction of sentence based on rehabilitation, family circumstances, and the crack cocaine amendments. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Palmer, No. 7:00-cr-00080-sgw-1 (W.D.Va. Aug. 10, 2010). We deny Palmer’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.